DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Acknowledgement is made of the response filed on March 19, 2021.  In that response, claim 1 was amended and claim 2 was cancelled.  Claims 1, 3-10, 13, 14, and 17 are treated on the merits in this action.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4, 6, and 17 are rejected under 35 U.S.C. 102(a)(2) as anticipated by Kuwata (EP 3037087 A1) as evidenced by Sigma (Sigma, Product Information, Insulin, Human, Recombinant Expressed In E. coli, Product Number I0259 and I2767, available at https://www.sigmaaldrich.com/content/dam/sigma-aldrich/docs/Sigma/Product_Information_Sheet/2/i2767pis.pdf, accessed on November 9, 2020).  
Regarding claims 1, 4, and 6, Kuwata teaches a method of producing a “dry fine powder”, comprising preparing a first solution: “[t]o 25 ml of 1 % human insulin (from SigmaAldrich), 50 ml of 1.5% chitosan (from Koyo Cf1emical) dissolved in 1 % acetic acid was added to prepare a spray stock solution” (para.0116).  A second solution comprised a 50% phytic acid solution, with sodium hydroxide added to adjust pH to 6 (Example 13, para.0116; see title; abstract; paras.0017-20, 0024-27, 0034-36, 0042-48, 0050-54, 0059-88, 0116; claims 1-16).  The two solutions are introduced into a three-fluid nozzle through separate liquid feed means and sprayed at an inlet temperature of 150 °C, to produce the “dry fine powder” (para.0116).  The insulin is “retained in [the] cross-linked structure, thereby forming microparticles of the present invention” (para.0036).  In other words Kuwata’s microparticles comprise both insulin and excipients.
The 1% human insulin solution comprises 1% insulin in a solvent.  Sigma states “[i]nsulin has low solubility at neutral pH” and “can be solubilized at 1-10 mg/mL in dilute acetic (1%) or hydrochloric acid, pH 2-3” (right col., under Preparation Instructions, emphasis added).  Sigma therefore evidences that human insulin would require at least 30 grams of water, i.e., at neutral pH, to dissolve one gram at 20 °C.
water, acetic acid, ethanol and a mixed solution containing them” (para.0078, emphasis added).  Kuwata therefore teaches the three solvents, water, acetic acid, ethanol, and a mixture thereof, which is a limited number of alternatives.  Phytic acid is soluble in water (more so than insulin as in claim 1), and Kuwata thus discloses to the skilled person that the second solution would have had “a mixture containing at least water and an organic solvent” wherein the latter is sodium hydroxide.  

Response to Arguments
Although new rejections are made above Applicant’s arguments are addressed now to the extent they have not been rendered moot and are relevant to the above rejections.  Applicant argues that Kuwata does not teach an API that requires at least 30 grams of water to dissolve one gram at 20 °C, and the second solution that is water a mixture comprising water and an organic solvent.  (Remarks, 7-8, March 19, 2021.)
As noted above however in Kuwata’s Example 13, the 1% human insulin solution comprises 1% insulin in a solvent.  Sigma states “[i]nsulin has low solubility at neutral pH” and “can be solubilized at 1-10 mg/mL in dilute acetic (1%) or hydrochloric acid, pH 2-3” (right col., under Preparation Instructions, emphasis added).  Sigma therefore evidences that human insulin would require at least 30 grams of water, i.e., at neutral pH, to dissolve one gram at 20 °C.  Furthermore phytic acid is water-soluble and Kuwata specifically teaches water and mixtures of water and organic solvents as two among four preferred solvents.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-6, 13, 14, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kuwata (EP 3037087 A1) as evidenced by Sigma (Sigma, Product Information, Insulin, Human, Recombinant Expressed In E. coli, Product Number I0259 and I2767, available at https://www.sigmaaldrich.com/content/dam/sigma-aldrich/docs/Sigma/Product_Information_Sheet/2/i2767pis.pdf, accessed on November 9, 2020) in view of Ramtoola (WO 2008/056344A2).  
Regarding claims 3, 5, 13, and 14, Kuwata does not expressly disclose the mass median diameter, total encapsulation of the insulin, or the specific spray drying process configurations.  
Ramtoola teaches preparing a solution of chitosan in aqueous solution of acetic acid, preparing bovine insulin and sodium fluorescein in an aqueous solution of acetic acid, and spray drying the solutions simultaneously through a multiple-nozzle to form microcapsules (Example 6, p.22; see title; abstract; claims 1-51).  The microcapsules have an average diameter of less than 5 µm or 1 µm (p.7, second para.), and microcapsule sizes under 5 microns are “particularly useful in pulmonary delivery and in targeted delivery of vaccines and biologicals” (p.21 first para.).  Regarding claim 14, Ramtoola teaches both a higher feed rate of the coating solution (Example 5) and equal feed rate as the core solution (Example 6).  
It would have been prima facie obvious to one having ordinary skill in the art at the time of the filing to combine the teachings of Kuwata and Ramtoola to prepare microparticles having mass median diameter of less than 5 microns, totally encapsulate insulin, and use Ramtoola’s spray drying process configurations.  The skilled person would have been motivated to do so because both are drawn to insulin microparticles comprising chitosan, prepared by spray drying.  Regarding claim 3, Kuwata teaches average particle sizes of 10 µm or less that are suitable for pulmonary administration (paras.0083, 0088; claim 15), thus the ranges overlap, and Ramtoola teaches that microcapsule sizes under 5 microns are “particularly useful in pulmonary delivery and in targeted delivery of vaccines and biologicals” (p.21 first para.).  For result-effective variables, in the case where claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.  MPEP § 2144.05 (citations omitted).  Furthermore, 
Regarding claims 5, 13, and 14, Kuwata teaches 75 ml of the first solution comprising 1% insulin solution and 1.5% chitosan solution, mixed with the second solution comprising 6% phytic acid.  The post-spray mixing of the two would likely yield total encapsulation.  Moreover Ramtoola teaches that the chitosan solution was pumped through the outer nozzle, of a three fluid nozzle (p.23 last full para.), as the coating solution and the insulin solution was pumped through the inner nozzle to from the core (Example 6).  Ramtoola teaches both a higher feed rate of the coating solution (Example 5) and equal feed rate as the core solution (Example 6).  The skilled person would have understood from Ramtoola that the relative feed rates may be optimized depending on factors specific to the desired microcapsule, such as the active agent, coating agent, their solution concentration, and desired coating thickness, among others. 

Claims 1, 3-10, 13, 14, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kuwata (EP 3037087 A1) as evidenced by Sigma (Sigma, Product Information, Insulin, Human, Recombinant Expressed In E. coli, Product Number I0259 and I2767, available at https://www.sigmaaldrich.com/content/dam/sigma-aldrich/docs/Sigma/Product_Information_Sheet/2/i2767pis.pdf, accessed on November 9, 2020) in view of Ramtoola (WO 2008/056344A2) in view of Ramtoola (WO 2008/056344A2) as applied to claims 1, 3-6, 13, 14, and 17 above, and further in view of McIntosh (WO 2013/016754A1).

McIntosh is drawn to dry powders for inhalation, and teaches using L-leucine and sugars such as trehalose (title; abstract; p.4 ll.3-6, p.5 ll.9-31, p.7 l.28-p.8 l.11, p.8 ll.19-23, p.9 ll.12-14, p.11 ll.7-10, p.15 ll.3-4, 13-19, p.28 ll.15-17).
It would have been prima facie obvious to one having ordinary skill to combine the teachings of Kuwata, Ramtoola, and McIntosh and include leucine or the sugars as recited in the instant claim(s). The skilled person would have been motivated to do so because (i) all references are drawn to active agent-comprising microcapsules prepared by spray-drying, (ii) Kuwata teaches “a matrix-forming component … used with a method of the present invention is not particularly limited” (paras.0062; see paras.0065, 0068, 0069), (iii) Ramtoola teaches using stabilizers and other excipients, and (iv) McIntosh teaches (a) that leucine “can be sued to improve aerosolisation of spray-dried particles,” and also it “assists in the formation of suitable small-sized particles (p.30 ll.9-10), and (b) spray-dried trehalose “may further stabilise [a] protein of interest with glassy state stabilisation by providing an amorphous matrix which reduces molecular mobility of the bio-macromolecule in the formulation” (p.27 ll.24-26). 

Response to Arguments
Regarding the obviousness rejections Applicant reiterates the arguments regarding Kuwata that it does not teach an API that requires at least 30 grams of water to dissolve one gram at 20 °C, and the second solution that is water a mixture comprising water and an organic solvent.  (Remarks, 9-10, March 19, 2021.)


CONCLUSION
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to H. PARK whose telephone number is (571)270-5258.  The examiner can normally be reached on weekdays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/H. SARAH PARK/
Primary Examiner, Art Unit 1615